DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.
 
This action is in response to the papers filed October 4, 2021.  Currently, claims 12-22 are pending.  All arguments have been thoroughly reviewed but are deemed not persuasive for the reasons which follow.
Any objections and rejections not reiterated below are hereby withdrawn.
The Improper Markush rejection has been withdrawn in view of the claims directed to detecting the presence or absence or each of the 4 recited mutations.  The claims require analysis of a combination of all 4 substitutions.  The claims are not directed to looking at one or more of the mutations alone.  Thus, the Improper Markush rejection is withdrawn as to the claims directed to a combination analysis.  
The 102 rejection has been withdrawn in view of the claims directed t a biological sample comprising SEQ ID NO: 1-4 which comprise the substitutions.  The prior art teaches sequencing the equine genome, but the prior art does not teach obtaining a biological sample comprising the four variants.  In the event that the claims are amended to broadly be directed to determining the presence or absence of the 4 substitutions in a biological sample, the rejection over sequencing may be appropriate. 
	
Election/Restrictions
Applicant's election with traverse of SEQ ID NO: 3, in the paper filed October 9, 2020 is acknowledged.
The response argues that all four species represent a single invention concept which is directed to determining whether or not a horse is afflicted with inherited equine myopathy.  This argument has been reviewed but is not persuasive.  Each of the SEQ ID NO: are directed to different genes with different sequences.  The sequences do not share a common structure nor do they belong to a recognized class of chemical compounds in the art.  
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US2017/023969, filed March 23, 2017 and claims priority to provisional application 62/313,272 and 62/421,625, filed March 25, 2016 and November 14, 2016, respectively. 
The instant claims are not supported in the ‘272 provisional application.  SEQ ID NO: 3, directed to FLNC exon 21 is first disclosed in the ‘625 provisional on November 14, 2016.  Thus, the instant claims enjoy the benefit of November 14, 2016.  

Drawings
The drawings are acceptable. 

New Matter
Claims 12-22 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended claims, reference to “”administering proteins, amino acids or mixtures thereof as treatment for equine myopathy” and “euthanizing a horse” based on the genotype are included. The amendment proposes that the new claim language is supported by the specification.  However, the specification does not describe or discuss “”administering proteins, amino acids or mixtures thereof as treatment for equine myopathy” and “euthanizing a horse” based on the genotype.   The specification does not appear to use the word treatment or administer. 


    PNG
    media_image1.png
    123
    783
    media_image1.png
    Greyscale


This does not teach making euthanasia decisions based on the genotype of the P1-P4 mutations.  This description does not support “”administering proteins, amino acids or mixtures thereof as treatment for equine myopathy” and “euthanizing a horse” based on the genotype are included.  
The concept of ““administering proteins, amino acids or mixtures thereof as treatment for equine myopathy” and “euthanizing a horse” based on the genotype are included” does not appear to be part of the originally filed invention.  Therefore, “”administering proteins, amino acids or mixtures thereof as treatment for equine myopathy” and “euthanizing a horse” based on the genotype are included” constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
		Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claims 12-22 are directed to a wherein clause that requires “the presence of said substitution(s) in said nucleic acid is predictive of inherited equine myopathy in said 

Claims 12-22 are directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract ideas of “a nucleic acid is predictive of inherited equine myopathy in said horse”) and a law of nature/natural phenomenon (i.e. the natural correlation between the presence of a substitution and inherited equine myopathy).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  

Herein, claims 12-22 are directed to the patent-ineligible concept of an abstract process.  Claims 12-22 require a wherein clause that requires “the presence of said substitution(s) in said nucleic acid is predictive of inherited equine myopathy in said horse”.   The wherein clause may be accomplished mentally by thinking about a subject’s substitutions and assessing whether the subject has equine myopathy. Thus, the wherein clause constitutes an abstract process idea.
A correlation that preexists in an equine is an unpatentable phenomenon.  The association between the presence of a substitution and inherited equine myopathy is a law of nature/natural phenomenon.  The "wherein clause” tells users of the process to predict equine myopathy in the sample, amounts to no more than an "instruction to apply the natural law".  This wherein step is no more than a mental step.  Even if the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites providing a sample and detecting the presence or absence of substitutions, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  
The claim has also been amended to require administering proteins or amino acids or mixutres therof as treatment for myopathy.  While this limitation is a treatment, the treatment is general in nature.  The claims do not amount to more than merely diagnosing a horse with myopathy and instructing the artisan to generically “treat it”.  The administering step is not considered significantly more since there were no known protein, amino acids or mixtures thereof as treatment for myopathy.  Because of this, the claims are considered to require limitations that attempt to cover any solution for treating myopathy with no restriction on how the result is accomplished and no mechanism for accomplishing the result, and therefore does not provide significantly Treatments encompassed by the instant claims were not known prior to the invention.   The administering step cannot be considered a practical application of the judicial exceptions as the administering step is not actually an application of the law of nature, but rather a suggestion to find such a treatment, in a prior art context were no proteins or amino acids within the scope of the instant claims were known. The addition of a highly general treating step that is not supported in the disclosure or prior art by any actual drugs or molecules for delivery is not sufficient to demonstrate that the invention as a whole is significantly more.
The claims also recited the horse is eliminated as a potential breeder.  The MPEP clearly requires a limitation must affirmatively recite an action that affects a particular treatment or prophylaxis for a disease or medical condition.  A limitation that does not actually provide a treatment, but is merely an intended use of the claimed invention is not an integration of the judicial exception.  Elimination of a horse from a breeding program is merely an intended use and does not integrate the judicial exception.  The elimination as a potential breeder is merely instructions to not breed the horse.  
The claims finally recite the absence of the mutations is predictive of the horse being free from inherited equine myopathy.  A prediction is not an integration of the judicial exception.  The intended use is merely an abstract idea.  
Thus, the claim is “directed to” the exception. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the presence or absence of the substitutions was known in the art.  The prior art sequenced the equine genome and was well known in the art.  Further, GenBank XM_014739030 teaches the Equus caballus filamin C, gamma (FLNC) mRNA.  The prior art teaches determining the presence or absence of each nucleotide in FLNC, including chr4:83738769.  The instant specification illustrates GenBank XM_014739030 in Figure 6 and identifies the polymorphism of SEQ ID NO: 3. GenBank XM_014739030 sequences and thus detects the presence or absence of each nucleotide.  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  

The detecting step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the genotype of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the genotype through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The response asserts the amended claims include a therapeutic treatment, eliminating the diagnosed subject as a potential breeder and/or euthanizing the subject.  The response argues that the additional steps amount to significantly more than the judicial exception.  This argument has been considered but is not convincing.  As noted above, the newly added administration and euthanasia steps are deemed new matter. 
Even if they were supported by the specification, the newly added limitations are not an integration of the judicial exception.  The claim require administering proteins or amino acids or mixtures thereof as treatment for myopathy.  While this limitation is a treatment, the treatment is general in nature.  The claims do not amount to more than merely diagnosing a horse with myopathy and instructing the artisan to generically “treat Treatments encompassed by the instant claims were not known prior to the invention.   The administering step cannot be considered a practical application of the judicial exceptions as the administering step is not actually an application of the law of nature, but rather a suggestion to find such a treatment, in a prior art context were no proteins or amino acids within the scope of the instant claims were known. The addition of a highly general treating step that is not supported in the disclosure or prior art by any actual drugs or molecules for delivery is not sufficient to demonstrate that the invention as a whole is significantly more.
The claims also recited the horse is eliminated as a potential breeder.  The MPEP clearly requires a limitation must affirmatively recite an action that affects a particular treatment or prophylaxis for a disease or medical condition.  A limitation that does not actually provide a treatment, but is merely an intended use of the claimed invention is not an integration of the judicial exception.  Elimination of a horse from a breeding program is merely an intended use and does not integrate the judicial exception.  The elimination as a potential breeder is merely instructions to not breed the horse.  

Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112-Scope of Enablement

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for sequencing the equine genome for does not reasonably provide enablement for detecting the presence or absence in each of these genes, namely SEQ ID NO: 1-4, for predicting the inherited equine myopathy in a horse.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
The newly amended claims are drawn to a method for detecting the presence of absence of a  combination of biomarkers  in the horse, namely SEQ ID NO: 1-4 wherein the presence of said substitutions is predictive of inherited equine myopathy in said horse.  
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art
	The art teaches that as of September 2020, no peer-reviewed studies have been provided by the company offering commercially available tests for FLNC, namely SEQ ID NO: 3.  
In particular, the art summarizes the peer reviewed studies demonstrating a lack of association (see Williams et al 2020, Candidate gene expression, coding sequence variants and muscle fiber contractile force in Warmblood horses with myofibrillar myopathy, Equine Vet J, and Valberg et al 2020 Commercial genetic testing for type 2 

A summary of our peer reviewed studies: Researchers from Michigan State University, University of California-Davis, University of Nebraska-Lincoln and Oregon State University evaluated how often the P2, P3 and P4 variants occur in Warmblood and Arabian horses diagnosed with myofibrillar myopathy (MFM). The variants in MYOT (P2), FLNC (P3) and MYOZ3 (P4) used for commercial tests (genotype) were analyzed in the researchers’ laboratory. We determined how often the variants occurred in 30 healthy endurance Arabians and 54 Warmbloods with no abnormalities in their muscle biopsies compared to 30 endurance Arabians and 54 Warmbloods diagnosed with either PSSM2 or MFM based on changes in their muscle biopsies. The changes we evaluated in the muscle biopsies were the changes that were used to discover these diseases. We found no statistical association between any of the P test variants, or combinations of P test variants, and the presence of either PSSM2 or MFM considered as one diagnosis, or when PSSM2 or MFM were considered separately. Healthy control horses were as likely to possess a P2, P3 or P4 variant as a horse with PSSM2 or MFM. By chance alone, 29% of Warmbloods and 25% of Arabians will have at least one P variant regardless of whether they have a muscle disease or not. We also looked at how commonly the P variants occurred in publicly available genetic databases of 205 horses of a wide variety of breeds. We found that the P variants appear to be common genetic variants in horses of many different breeds. Thus, we found no evidence to support that the P variants are themselves causative or diagnostic of a muscle disease in the horse. The use of the P variant genetic tests in selection decisions, pre-purchase examination or diagnosis of a myopathy was not supported by the findings in our two research studies.
https://cvm.msu.edu/research/faculty-research/comparative-medical-genetics/valberg-laboratory/myofibrillar-myopathy
	
	Another post filing date article again concludes that the P2, P3a, P3b and P4 commercial test variants appear to be relatively common variants in horses not associated with a diagnosis of PSSM2 established by muscle biopsy (see Herrick, J. of Equine Veterinary Science, Vol. 100, No. 103607, May 2021).  


Commercial testing for MFM is not currently recommended by the authors due to a lack of correlation between the variants evaluated in the genetic tests and a diagnosis of MFM by histopathology [12]. Sixteen candidate MFM genes found to be associated with MFM or MFM-like myopathies in humans have been examined in MFM WB horses and no significant coding variants were identified when compared to control WB and publicly available data [13]. While an underlying genetic cause is still be possible, current findings suggest that MFM in WB is likely a complex disease with strong environmental influences. The etiopathology of MFM in WB could share similarities with the 50% of human MFM cases that have an unknown –potentially complex– etiology.

The art teaches sequencing the horse genome.  The Equus caballus isolate Twilight breed thoroughbred chromosome 4, EquCab3.0 is available.  The sequence was obtained by whole genome shotgun sequence. 

	Guidance in the Specification.
	The specification teaches that the method is for detecting inherited equine myopathy.  The use disclosed by the specification is for detecting the presence or absence of biomarkers associated with inherited equine myopathies (page 13, lines 20-21).  The specification does not enable this use.  
The specification provides no evidence that the polymorphism in SEQ ID NO: 3 is associated with equine myopathy.  
The specification teaches that the complete DNA sequence of the horse FLNC coding regions were obtained from the current version of the public horse genome assembly (EquCab2)(see page 71, lines 23-24).  


	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to enable the skilled artisan to use the method, as claimed, to detect PSSM2 or MFM, by detecting a polymorphism at SEQ ID NO: 1-4. The art teaches there are large numbers of mutations in the FLNC gene that have no significance or association.  The art also teaches that studies attempting to corroborate the assertions of the instant use were unsuccessful.  Williams (2020) provides that FLNC variant does not associate with MFM and do not support the use of the commercial tests to identify horses at risk of MFM.  Williams in 2021 continues this position stating commercial testing for MFM is not recommended and there are no significant coding variants detected.  This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion


Response to Arguments
	The response traverses the rejection in the response filed October 4, 2021 and 
reiterates the response from May 5, 2021.  No new arguments appear to have been presented.  
	The response asserts the original application teaches in great detail how to make and use the present invention.  This argument has been considered.  The examiner acknowledges that sequencing and detecting mutations was enabled at the time of the invention and states such in the statement of rejection above.  The response correctly points out that assays including WGS, PCR, sequencing, Allele-specific quantitative PCR and SNP arrays were known methods in the art (see pages 9-11 of the response filed May 5, 2021).  The state of the art for sequencing known sequences were high.  
	The response argues the results of the assays of the present invention are instructive and predictive of inherited equine myopathy.  The response then cites the post filing date PSSM &MFM Awareness Facebook page.  It is noted the invention must be enabling at the time the invention was made.  Table 2 does not appear to be part of the originally filed disclosure.  The response also argues that the present 
	The response argues that Williams and Valberg references erroneously conclude that the present invention is unpredictable.  Again the arguments provided by attorney arguments appear to require an appropriate affidavit or declaration as they appear to be inoperability of the art arguments.  Moreover the statements regarding the standards of a publication do not appear to be supported by evidence (see page 34 of the response filed May 5, 2021).  
	The response argues that William and Valberg provide a small sample size, selection criteria for the control horses are questionable etc, however the instant specification fails to provide any discussion of any study (see page 34-39).  There is no description of the sample size in the instant specification, any statistical analysis or any 
Thus for the reasons above and those already of record, the rejection is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-22 are directed to detecting in a biological sample comprising SEQ ID NO: 1, 2, 3, and 4 the presence or absence of mutations…..SEQ ID NO: 1, 2, 3 and 4 are directed to the mutant allele.  It is unclear why the method would determine the presence or absence of a mutation when the claim requires the mutant is present in the biological sample.  Moreover, the claim requires SEQ ID NO: 1, 2, 3 and 4 is present however, the claim requires determining the absence is predictive of the horse being free form myopathy.  The claim requires the mutant sequence of SEQ ID NO: 1-4 are present in the sample.  Clarification is required.  The claim could be amended to require determining the allele present at position X of SEQ ID NO: 1, position X of SEQ 
Claims 13-16, 18-21 provides contacting “the nucleic acid” with at least one probe.  The claim recites four nucleic acids of SEQ ID NO: 1-4.  It is unclear which nucleic acid probe is contacted with a probe or whether the claim requires contacting each of the nucleic acids with a probe.  The nucleic acid lacks proper antecedent basis. 
Claims 17-20 recite “the presence of the specified nucleotide can be inferred from detecting the nucleotide present at the complement.  It is unclear what this recitation means.  It is unclear whether the nucleotide must be detected, may be inferred or otherwise detected.  It is unclear what is inferred if the nucleotide is detected.  

Claim Rejections - 35 USC § 112- 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14, 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 requires amplifying the sequence, Claim 12 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 3, 2021